UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0167 Expires:December 31, 2014 Estimated average burden hours per response 1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 1-6407 Southern Union Company (Exact name of registrant as specified in its charter) 5051 Westheimer Road, Houston, Texas, 77056(713) 989-2000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Plan Interests under the Southern Union Savings Plan (Title of each class of securities covered by this form) 7.60% Senior Notes due 2024 8.25% Senior Notes due 2029 7.20% Junior Subordinated Notes due 2066 (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) o Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) o Rule12h-3(b)(1)(ii) o Rule 15d-6 ý * Approximate number of holders of record as of the certification or notice date:None Pursuant to the requirements of the Securities Exchange Act of 1934, Southern Union Company, as registrant, and the Southern Union Savings Plan, as the plan, has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: June 13, 2012 Southern Union Company By: /s/ Robert M. Kerrigan, III­­­­­ Name:Robert M. Kerrigan, III Title:Vice President, Assistant General Counsel and Secretary Date:June 13, 2012 Southern Union Savings Plan By:/s/ Christopher R. Curia Name:Christopher R. Curia Title:Authorized Person *On March 26, 2012, the common stock of Southern Union Company (the “Company”) was acquired in a merger transaction.Additionally, Company common stock was deregistered and is no longer publicly held.Employee salary deferral contributions and Company matching contributions under the Southern Union Savings Plan may no longer be invested in Company common stock. Therefore, pursuant to SEC Release 33-6188, plan interests are exempt from registration and Form 11-K filings are no longer required.
